Citation Nr: 1813582	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-35 639	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to PTSD and sleep apnea.

5.  Entitlement to service connection for an eye disability, to include as secondary to hypertension.

6.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to exposure to Agent Orange or hypertension.

7.  Entitlement to service connection for a skin disorder, to include chloracne, as secondary to exposure to Agent Orange.

8.  Entitlement to a compensable initial rating for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.E.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1971, to include service in the Republic of Vietnam.  He is the recipient of the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2015, the Veteran and R.E. testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

At the April 2015 hearing, the Veteran discussed his left and right knee disorders, indicating a belief that those issues were on appeal.  While entitlement to service connection for left and right knee disorders was denied in the May 2013 rating decision, neither of the Veteran's notices of disagreement, filed in June 2013, discuss the knees.  Therefore, the Board construes the testimony in April 2015 as a claim to reopen the previously denied claims.  These claims are referred to the RO for appropriate action.

The issues of entitlement to service connection for sleep apnea, hypertension, eye, ED, and skin disorders and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

On April 15, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the claims for service connection for diabetes mellitus and a liver disorder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for service connection for diabetes mellitus and a liver disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeals for diabetes mellitus and a liver disorder; hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeals for diabetes mellitus and a liver disorder are dismissed.


REMAND

A remand for further development is necessary for the remaining claims.  First, the most recent treatment notes from any source are dated in July 2014; however, at the April 2015 hearing, the Veteran testified to outstanding VA and private treatment records, discussing treatment for his eyes, hypertension, and ED.  His testimony was vague as to the source of all of the records he discussed, but he specifically identified VA treatment records from the St. Louis VA facility, private treatment for his eyes, and a prescription for Viagra for ED.  

In addition, the Board determines that additional medical opinions are necessary with regard to sleep apnea, hypertension, eye, ED, and bilateral hearing loss.  With respect to sleep apnea, a May 2013 examination and opinion addressed whether sleep apnea was secondary to service-connected PTSD.  However, at the April 2015 hearing, the Veteran testified to snoring in service to the point where other service members complained.  No opinion has been received on the question of direct service connection.

With respect to hypertension, the Veteran testified that he had hypertension in service and, in the alternative, has claimed the disorder as due to Agent Orange exposure and/or secondary to his PTSD and/or sleep apnea.  An opinion as to the relationship between hypertension and his PTSD was received in September 2014, but no opinion as to a relationship to service or sleep apnea is of record.    

With respect to an eye disorder and ED, the Veteran contends that they are associated with hypertension.  He further asserts that he has chloracne (described as a rash on hands) that is due to active duty, to include Agent Orange exposure.  VA treatment notes show he is being treated for glaucoma, hyperopia and presbyopia.  Treatment note currently of record do not reflect diagnosis of treatment of ED or a skin disorder, but the Veteran is competent to speak to these disorders.  However, no examination has been undertaken to assess the etiology of his eye, ED, and skin disorders.  

In sum, additional medical opinions as to the etiology of sleep apnea and hypertension should be obtained, and examinations to assess the nature and etiology of the Veteran's eye disorder, ED, and skin disorder should be scheduled. 

Finally, the most recent VA examination to evaluate the severity of the Veteran's service-connected bilateral hearing loss was performed in August 2011, over six years ago.  Thus, a current examination should be scheduled.  

 Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding VA and private treatment records pertinent to the Veteran's claims, to include VA treatment notes from the St. Louis VA facility and VA treatment notes dated from July 2014 to the present, private treatment notes regarding the eye, records pertinent to treatment for ED, and all other relevant private and VA treatment records not already associated with the claims file.

2.  Obtain a medical opinion as to the etiology of sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the clinician, and any indicated tests and studies should be performed.

Based on the review of the record, the clinician is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that sleep apnea originated during active service or is otherwise etiologically related to active service, to include related to the in-service symptoms described by the Veteran.

For purposes of the opinion, the clinician should assume that the Veteran is a reliable historian.  The clinician must not ignore the Veteran's competent reports of in-service events or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the clinician is unable to provide any required opinion, he or she should explain why.  If the clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  

If the inability to provide a more definitive opinion is the result of a need for additional information, the clinician should identify the additional information that is needed, including scheduling the Veteran for an examination if necessary.  

3.  Obtain a medical opinion as to the etiology of hypertension.  All pertinent evidence of record must be made available to and reviewed by the clinician, and any indicated tests and studies should be performed.

Based on the review of the record, the clinician is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that hypertension originated during active service or is otherwise etiologically related to active service, to include exposure to Agent Orange or other herbicides.  

If the answer to the above is negative, the clinician is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that hypertension was caused or aggravated beyond normal progression by one or more of the Veteran's other disorders, to include PTSD and sleep apnea. 

For purposes of the opinion, the clinician should assume that the Veteran is a reliable historian.  The clinician must not ignore the Veteran's competent reports of in-service events or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  The opinion and rationale must separately address causation and aggravation.  If the clinician is unable to provide any required opinion, he or she should explain why.  

If the clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the clinician should identify the additional information that is needed, including scheduling the Veteran for an examination if necessary.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of his eye disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that any eye disorder was caused or aggravated beyond normal progression by one or more disorders, to include hypertension. 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of his medical history and of symptoms experienced.

The rationale for each opinion expressed must also be provided.  The opinion and rationale must separately address causation and aggravation.  If the examiner is unable to provide any required opinion, he or she should explain why.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Schedule the Veteran for an examination to determine the existence and etiology of ED.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that ED originated during active service or is otherwise etiologically related to active service, to include exposure to herbicides.  

If the answer to the above is negative, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that ED was caused or aggravated beyond normal progression by one or more of the Veteran's other disorders, to include hypertension. 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of his medical history and of symptoms experienced.

The rationale for each opinion expressed must also be provided.  The opinion and rationale must separately address causation and aggravation.  If the examiner is unable to provide any required opinion, he or she should explain why.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Schedule the Veteran for an examination to determine the nature and etiology of his skin disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that a skin disorder originated during active service or is otherwise etiologically related to active service, to include exposure to Agent Orange or other herbicide.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service events or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  The opinion and rationale must separately address causation and aggravation.  If the examiner is unable to provide any required opinion, he or she should explain why.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

7.  Schedule the Veteran for an examination to determine the degree of severity of his bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.    

8.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


